[LETTERHEAD OF LOCKE LORD BISSELL & LIDDELL LLP] August 26, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Location Based Technologies, Inc. Registration Statement on Form S-1 Filed August 26, 2011 Ladies and Gentlemen: On behalf of Location Based Technologies, Inc. (the “Company”), we are filing a registration statement on Form S-1 for registration of shares of the Company’s common stock by certain selling stockholders. If you have any questions relating to the registration statement, please contact the undersigned at (213) 687-6774 or, in my absence, Chris Husa at (213) 687-6743.Your assistance in this matter is greatly appreciated. Sincerely, LOCKE LORD BISSELL & LIDDELL LLP /s/ Neal H. Brockmeyer Neal H. Brockmeyer NHB:dg Enclosure cc:Mr. David Morse Atlanta, Austin, Chicago, Dallas, Hong Kong, Houston, London, Los Angeles, New Orleans, New York, Sacramento, San Francisco, Washington DC
